                                 Case 2:19-cv-00142-cr Document 38 Filed 04/03/20 Page 1 of 2




                                                          UNITED STATES DISTRICT COURT
                                                                    FOR THE
                                                              DISTRICT OF VERMONT


                            TIMOTHY FORD,                     )
                                                          Plaintiff,
                                                              )
                                                              )
                                            v.                )                 CIVIL ACTION FILE NO. 2:19-cv-142
                                                              )
                            QUORUM HEALTH RESOURCES, LLC )
                            d/b/a “QUORUM HEALTH,”            )
                            SCOTT TOWLE, WILLIAM HOLMES,      )
                            MICHAEL HALSTEAD and              )
                            WAYNE SCHOLZ, GEORGE LAMB,        )
                            RICHARD DEXTER, III,              )
                            STEPHEN LYON, ERIC BIBENS, II,    )
                            JOSHUA DUFRESNE, ROBERT FLINT, )
                            JOHN BOND,                        )
                                                  Defendants. )

                                            STIPULATION OF DISMISSAL WITH PREJUDICE
                                   IT IS HEREBY STIPULATED AND AGREED by and between the parties hereto, through

                            their respective attorneys:

                                   That pursuant to Fed.R.Civ.P. 41(a)(1)(A)(ii), this action be and hereby is dismissed with

                            prejudice each party to bear its own costs and attorneys fees.


                                   DATED at Burlington, Vermont, this 3rd day of April, 2020.

                                                                         TIMOTHY FORD

                                                                         BY: PAUL FRANK + COLLINS P.C.


                                                                         By:    /s/ Stephen D. Ellis
                                                                                Stephen D. Ellis
                                                                                One Church Street
PAUL FRANK + COLLINS P.C.
                                                                                PO Box 1307
    ATTORNEYS AT LAW
      P.O. BOX 1307
                                                                                Burlington, VT 05402-1307
BURLINGTON, VERMONT 05401
                                                                                802-658-2311
                                                                                sellis@pfclaw.com
                                  Case 2:19-cv-00142-cr Document 38 Filed 04/03/20 Page 2 of 2




                                     DATED at Montpelier, Vermont, this 3rd day of April, 2020.

                                                                        QUORUM HEALTH RESOURCES, LLC, d/b/a
                                                                        “QUORUM HEALTH,” SCOTT TOWLE, WILLIAM
                                                                        HOLMES, MICHAEL HALSTEAD, and WAYNE
                                                                        SCHOLZ

                                                                        BY: THERIAULT & JOSLIN, P.C.


                                                                        By:      /s/ Peter B. Joslin
                                                                                 Peter B. Joslin
                                                                                 141 Main Street, Suite 4
                                                                                 Montpelier, VT 05602
                                                                                 (802) 223-2381
                                                                                 pjoslin@tjoslin.com


                                     DATED at Portsmouth, New Hampshire, this 3rd day of April, 2020.

                                                                        GEORGE LAMB, RICHARD DEXTER, III,
                                                                        STEPHEN LYON, ERIC BIBENS, II, JOSHUA
                                                                        DUFRESNE, ROBERT FLINT, and JOHN BOND

                                                                        BY: JACKSON LEWIS, P.C.


                                                                        By:      /s/ Martha Van Oot
                                                                                 Martha Van Oot
                                                                                 100 International Drive, Suite 363
                                                                                 Portsmouth, NH 03801
                                                                                 (603) 559-2700
                                                                                 Martha.vanoot@jacksonlewis.com



                            7866740_1:13527-00001




PAUL FRANK + COLLINS P.C.
    ATTORNEYS AT LAW
   BURLINGTON, VERMONT




                                                                         Page 2 of 2
